DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-34 and 40-43, are in the reply filed on 2/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In response to species election, applicant elected (i) hydrogel, (ii) a hydrogel of chitosan, and (iii) a composition of cream, reading on the instant claims 1-7, 9, 11-21, 26-34, and 42-43.

Claim Status
Claims 1-43 are pending. 
Claims 8, 10, 22-25, 35-41 are withdrawn as being directed to a non-elected invention, the election having been made on 2/21/2021.
Claims 1-7, 9, 11-21, 26-34, and 42-43 have been examined.

Priority
This application is a CIP of 15/952,004 04/12/2018 ABN
15/952,004 has PRO 62/484,558 04/12/2017

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 are rejected under 35 U.S.C. 102(a)(1) as

    PNG
    media_image1.png
    898
    955
    media_image1.png
    Greyscale
being anticipated by Xiao et al. (Front. Bioeng. Biotechnol. Conference Abstract: 10th World Biomaterials Congress, Montréal, Canada, 17 May - 22 May, 2016, published online: 30 Mar
2016).
Claim 1 is drawn to a method of treating skin irritation, skin inflammatory or both as follows.



    PNG
    media_image2.png
    215
    495
    media_image2.png
    Greyscale
Xiao et al. show administration of chitosan-collagen hydrogel (reading on a biomaterial) with immobilized QHREDGS peptide for accelerating wound closure on diabetic mice skin wound (p2, para 1 and Fig 3), reading on an epithelial wound. Xiao et al. teach the hydrogel applied topically to the wound site (p1, para 3; p2, Fig 3). Xiao et al. further teach that the peptide of Ang1 (QHREDGS) has been recognized as an important regulator to treat inflammation and wound healing to accelerate diabetic wound healing by promoting reepithelialization (p2, Discussion), reading on a method of treating skin inflammation comprising topical administration of a peptide (QHREDGS) immobilized chitosan hydrogel in claims 1-3, 14, 20-21, and 31-32.
With respect to claim 6, Xiao et al. teach 50 μL hydrogel with conjugated Low-peptide was applied topically to the wound sites, reading on the hydrogel comprising at least one biomaterial and a solvent.
With respect to claim 9, Xiao et al. teach the hydrogel comprising collagen and chitosan
(p2, para 1 and Fig 3).
With respect to claim 13, Xiao et al. show administration of hydrogel comprising chitosan-collagen, which are biodegradable biomaterial (p2, para 1 and Fig 3). The specification disclosed “The stabilizer may be natural or synthetic, and is optionally biodegradable and/or bioerodable” [00109]. Thus, Xiao’s biodegradable chitosan and collagen are reading on stabilizers.
With respect to claim 41, Xiao et al. show the treated patient is a mammal (p2, Fig 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 6-7, 13, 15-19, 26-30, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42 and further in .
Claim 7 is drawn to the hydrogel comprising a solvent of water.
Xiao et al. teach a method of treating an inflammatory diabetic wound by administering a chitosan hydrogel immobilized peptide (QHREDGS) as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 above.
Xiao et al. do not explicitly teach a solvent of water in the hydrogel composition.
Similarly, Radisic et al. teach “Cell-protective peptides and uses thereof” (Abstract).
Radisic et al. show the peptide of QHREDGS covalently linked to a biomaterial of Az-Chitosan hydrogel [0076, 0130]. Radisic et al. teach the formulation is administered in distill water or more desirably in saline, phosphate-buffered saline or 5% dextrose solution [0062, page 4], reading on a solvent of water in claims 6-7.
With respect to claim 13, Radisic et al. teach the formulation further comprising stabilizers [0062, page 4].
With respect to claims 15-19, Radisic et al. show the effective amount of the peptide
QHREDGS (the instant SEQ ID NO.: 1) is 500 μM [0157, Fig 11].
With respect to claims 26 and 27, Radisic et al. teach the formulation further comprising
vegetable oils, wetting agents and/or antimicrobial agent [0062, p4].
With respect to claims 28-30, Radisic et al. show the weight ratio of covalently linked peptide is about 2.2% [0091, Table 1, col 3, 22 x 10-3].
With respect to claims 42-43, Xiao et al. suggest the novel peptide QHREDGS able to promote human keratinocyte survival and diabetic wound healing (title and p1, Introduction), reading on the patient as a human.
One of ordinary skill in the art would have been taught to combine Xiao’s method and 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42 and further in view of Dini et al. (J.
Microencapsul. 2003; 20: 375-385.).
Claim 11 is drawn to the hydro gel has an average molecular weight of about 100 Daltons (Da) to about 1,000,000 Da.
Xiao et al. teach a method of treating an inflammatory diabetic wound by administering a chitosan hydrogel immobilized peptide (QHREDGS) as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 above.
Xiao et al. do not explicitly teach average molecular weight of the hydrogel about 100 Daltons (Da) to about 1,000,000 Da.
Dini et al. teach a method of making cross-linked chitosan hydrogel (Title and Abstract).
Dini et al. suggest commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) obtained from Fluka Germany (p377, last para, Experimental Materials). Since the molecular weight of the peptide QHREDGS is much less than the two molecular weights of 
One of ordinary skill in the art would have been taught to combine Xiao’s chitosan-containing hydrogel composition with Dini's teaching of average molecular weight for a cross-linked chitosan hydrogel because Xiao et al. teach the use of a chitosan hydrogel as a drug carrier and Dini et al. teach commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) obtained from Fluka Germany (p377, last para, Experimental Materials). The combination would have reasonable expectation of success because both references teach chitosan. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

3.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42 and further in view of Prajapati et al. (J Sci Technol. 2010; 21:43-52.).
Claim 12 is drawn to the hydrogel has viscosity from about 100 to about 10,000 cps.
Xiao et al. teach a method of treating an inflammatory diabetic wound by administering a chitosan hydrogel cross-linked peptide (QHREDGS) as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 above.
Xiao et al. does not explicitly teach viscosity of the chitosan hydrogel.
Prajapati et al. teach cross-linked chitosan hydrogel for topical application (Title and p43, introduction). Prajapati et al. suggest the viscosity of a chitosan hydrogel can be optimized ranging from 100-500 cps for Chitosan HW and 20-100 cps for chitosan LW (p44, Experimental 

    PNG
    media_image3.png
    446
    723
    media_image3.png
    Greyscale

One of ordinary skill in the art would have been motivated to combine Xiao’s cross-linked chitosan hydrogel composition with Prajapati’s viscosity of a chitosan hydrogel because Prajapati et al. suggest viscosity of a cross-linked chitosan hydrogel for topical formulation can be optimized by the molecular weight and the concentration of cross-linked chitosan (p50, Table 1-2). The combination would have reasonable expectation of success because both references teach cross-linked chitosan hydrogel.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.


4.	Claims 4-5, 27, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42 and further in view of Ferrer Montiel et al. (US 2014/0322307 A1).
Claim 4 is drawn to the skin irritation or skin inflammation is laser treated skin.
Xiao et al. teach a method of treating skin inflammation of diabetic wound by topically administering a chitosan hydrogel conjugated Ang1 (QHREDGS) to promote reepithelialization as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 above.
Xiao et al. does not explicitly teach a chitosan hydrogel conjugated Ang1 (QHREDGS) to treat the skin irritation or skin inflammation is laser treated skin.
Ferrer Montiel et al. teach “Peptides which inhibit activated receptors and their use in cosmetic or pharmaceutical compositions” (Title). Ferrer Montiel et al. teach the use of a peptide formula (I) [0020] to treat and/or prevent itching associated with conditions/diseases/disorders of with or without diabetes mellitus [0089], inflammatory pain, skin irritation and skin inflammatory diseases psoriasis, dermatitis, atopic dermatitis, and skin pain or irritation after surgery including treatment with monochromatic pulsed light therapy (laser)[0090], in particular inflammation due to laser or IPL treatment [0101]. Ferrer Montiel et al. further teach the use of the peptide in combination with an additional active agent for stimulating reepithelialization [p17, 0149; 0154]. Because both references teach the use of a peptide to treat skin inflammation and stimulate reepithelialization, one of ordinary skill in the art would have been taught and/or motivated to combine Xiao’s chitosan gel conjugated peptide and Ferrer Montiel’s peptide for the same purpose to treat skin inflammation and stimulate reepithelialization for skin irritation or inflammation, in particular inflammation due to laser or IPL treatment [0101], reading on the limitation in claims 4-5 and 33-34.

One of ordinary skill in the art would have been taught and combine Xiao’s method and composition with Ferrer Montiel’s method and composition because both references teach the use of a peptide to treat skin inflammation and stimulate reepithelialization. The combination would have reasonable expectation of success because both Xiao’s and Ferrer Montiel’s are able to treat skin inflammation and stimulate reepithelialization.
MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since each of the references teach that are effective in treating skin inflammation and stimulating reepithelialization, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating skin inflammation and stimulating reepithelialization.  Thus, combining them flows logically from their having been individually taught in prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-3, 6, 9, 13-19, 20-21, 31-32, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of U.S. Patent No. 9,096,643 (the ‘643 patent) in view of Xiao et al. (Front. Bioeng. Biotechnol. Conference Abstract: 10th World Biomaterials Congress, Montréal, Canada, 17 May - 22 May, 2016, published online: 30 Mar 2016).
Claims 1-2 of the ‘643 patent disclosed a biomaterial conjugate comprising the peptide of QHREDGS (SEQID NO: 2) conjugated (reading on immobilized) to a biomaterial.
Claim 1 of the ‘643 patent does not explicitly teach a method of using the composition to treat an epithelial wound.

    PNG
    media_image2.png
    215
    495
    media_image2.png
    Greyscale
Xiao et al. show administration of chitosan-collagen hydrogel (reading on a biomaterial) with immobilized QHREDGS peptide for accelerating wound closure on diabetic mice skin wound (p2, para 1 and Fig 3), reading on an epithelial wound. Xiao et al. teach the hydrogel applied topically to the wound site (p1, para 3; p2, Fig 3). Xiao et al. further teach that the peptide of Ang1 (QHREDGS) has been recognized as an important regulator to treat inflammation and wound healing to accelerate diabetic wound healing by promoting reepithelialization (p2, Discussion), reading on a method of treating skin 
With respect to claim 6, Xiao et al. teach 50 μL hydrogel with conjugated Low-peptide was applied topically to the wound sites, reading on the hydrogel comprising at least one biomaterial and a solvent.
With respect to claim 9, Xiao et al. teach the hydrogel comprising collagen and chitosan
(p2, para 1 and Fig 3).
With respect to claim 13, Xiao et al. show administration of hydrogel comprising chitosan-collagen, which are biodegradable biomaterial (p2, para 1 and Fig 3). The specification disclosed “The stabilizer may be natural or synthetic, and is optionally biodegradable and/or bioerodable” [00109]. Thus, Xiao’s biodegradable chitosan and collagen are reading on stabilizers.
With respect to claim 41, Xiao et al. show the treated patient is a mammal (p2, Fig 3).
Claim 6 the ‘643 patent disclosed the biomaterial conjugate is administered in an amount of up to about 500 micromolar, satisfying the instant claims 15-19.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
24-April-2021
/Soren Harward/Primary Examiner, Art Unit 1631